FILED
                           NOT FOR PUBLICATION
                                                                             JUL 14 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LESLIE GREY VANAMAN,                             No.   21-15260

              Plaintiff-Appellant,               D.C. No. 4:17-cv-00222-JCH

 v.
                                                 MEMORANDUM*
MOLINAR; J. T. SHARTLE, Warden;
FEDERAL BUREAU OF PRISONS; R. L.
RHODES,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                 John Charles Hinderaker, District Judge, Presiding

                             Submitted July 13, 2022 **


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges

      Leslie Vanaman, an inmate at the United States Penitentiary Tucson, appeals

from the district court’s order granting summary judgment in favor of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants in his action arising out of the prison’s rejection of an issue of a

magazine. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo, Wood v. Beauclair, 692 F.3d 1041, 1045 (9th Cir. 2012), and affirm.

      Vanaman’s facial challenges to Complex Supplement TCX 5324.10B are

moot. Vanaman only sought to enjoin rejection of future publications pursuant to

the supplement, which is no longer in effect. See Doe No. 1 v. Reed, 697 F.3d

1235, 1238 (9th Cir. 2012) (a case becomes moot when “no effective relief remains

available”).

      Summary judgment was proper for the defendants on the First Amendment

and equal protection claims because the rejection of the magazine was reasonably

or rationally related to legitimate penological interests of security and

rehabilitation. The defendants made an individualized assessment that the

magazine was risk-relevant to Vanaman’s convictions and could hinder his

rehabilitation. In addition, it could be traded or sold, interfering with the

rehabilitation of other inmates and causing security risks. See Thornburgh v.

Abbott, 490 U.S. 401, 413 (1989) (setting forth the standard to assess incoming

publications); Pell v. Procunier, 417 U.S. 817, 822-23 (1974) (legitimate

penological interests include deterrence of crime, rehabilitation, and internal

security); United States v. Whitlock, 639 F.3d 935, 941 (9th Cir. 2011) (“neither


                                           2
prisoners nor ‘persons convicted of crimes’ constitute a suspect class for equal

protection purposes”); Webber v. Crabtree, 158 F.3d 460, 461 (9th Cir. 1998)

(setting forth the equal protection standard). Moreover, Vanaman failed to

establish that he was treated differently from other similarly-situated prisoners.

See Thornton v. City of St. Helens, 425 F.3d 1158, 1168 (9th Cir. 2005) (“Evidence

of different treatment of unlike groups does not support an equal protection

claim.”).

      Appellant’s “Motion to Take Judicial Notice” [Dkt. Entry No. 15] and

“Motion to Supplement and Supplement to the Requested Relief” [Dkt. Entry No.

18] are DENIED.

      AFFIRMED.




                                           3